Case 0:19-cv-62526-KMM Document 1 Entered on FLSD Docket 10/10/2019 Page 1 of 10



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.:

  RENAE OUTAR,

         Plaintiffs,

  v.

  SENIOR NANNIES MANAGEMENT SERVICES,
  L.L.C., a Florida limited liability company, SN HOME
  HEALTHCARE, L.L.C., a Florida limited liability
  company, BRETT FELDMAN, an individual, and
  GARY LOFFREDO, an individual,

        Defendants.
  _______________________________________/

                                             COMPLAINT

         Plaintiff, Renae Outar (“Outar”), through her undersigned attorneys, files this Complaint

  against the Defendants, Senior Nannies Management Services, L.L.C., SN Home Healthcare,

  L.L.C., Brett Feldman, and Gary Loffredo (hereinafter, “Defendant”), and alleges:

                                  JURISDICTION AND VENUE

         1.      This suit is brought against the Defendant pursuant to 29 U.S.C. § 201 et seq. (“Fair

  Labor Standards Act” or “FLSA”).

         2.      Jurisdiction is conferred upon this Court by:

                 (a)     28 U.S.C. § 1331;

                 (b)     28 U.S.C. § 1343; and

                 (c)     29 U.S.C. § 216(b), which allows for a FLSA claim to be brought in any court

  of competent jurisdiction.

         3.      Venue is proper for the Southern District of Florida because:
Case 0:19-cv-62526-KMM Document 1 Entered on FLSD Docket 10/10/2019 Page 2 of 10



                  (a)     Outar was employed in the Southern District of Florida by the Defendant

  which at all material times conducted, and continues to conduct, business in Broward County, Florida;

  and

                  (b)     Additionally, venue lies because the acts that gave rise to Plaintiff’s claims

  occurred in the Southern District of Florida and because Defendant keeps an office for the transaction

  of its customary business in this district.

                CONDITIONS PRECEDENT/ADMINISTRATIVE EXHAUSTION

          4.      Plaintiff has complied with all conditions precedent in this case, or they have been

  waived.

                                                 PARTIES

          5.      Outar resides within this judicial district and is a citizen of the State of Florida.

          6.      Defendant Senior Nannies Management Services, L.L.C. is a Florida limited liability

  company which, at all times material, conducted substantial and continuous business in this judicial

  district, and is subject to the laws of the State of Florida and the United States.

          7.      Defendant Brett Feldman is an individual, who at all material times, conducted and

  continues to conduct substantial business in this judicial district, and was at all times material the

  business entity Defendant’s vice president of client services and business development who was in

  operational control over the business entity Defendant and had the power and authority to determine

  what employees would be paid, how they would be paid, whether they would be paid overtime, to

  hire and fire, and similar issues including power over the finances of the business entity.

          8.      Defendant Gary Loffredo is an individual, who at all material times, conducted and

  continues to conduct substantial business in this judicial district, and was at all times material the

  business entity Defendant’s vice president of client services and business development who was in

  operational control over the business entity Defendant and had the power and authority to determine


                                                      2
Case 0:19-cv-62526-KMM Document 1 Entered on FLSD Docket 10/10/2019 Page 3 of 10



  what employees would be paid, how they would be paid, whether they would be paid overtime, to

  hire and fire, and similar issues including power over the finances of the business entity.

         9.      The business entity Defendant paid employees and paid Outar and has gross annual

  sales volume that greatly exceeds $500,000 annually, at least for years 2015-19. The corporate

  Defendant has two or more employees engaged in commerce, as they have two or more who handle,

  work on, and use goods or materials that have been moved in interstate commerce and/or

  manufactured outside the state of Florida. For example, in the South Florida location Defendants

  have at least 15 employees who use computers, computer software, office supplies, copiers which

  were manufactured outside the State of Florida (and thus have moved in interstate commerce), and

  use cars and vehicles that in turn use gasoline, which vehicles and gasoline were manufactured outside

  the State of Florida. Further, the corporate Defendant has a team of employees who communicate

  with vendors and insurance companies and other businesses via emails, texts, and the various

  employees made long distance phone calls and sent emails to individuals who reside out of the State

  of Florida regularly and recurrently to effectively communicate for the business to operate.

         10.     Additionally, Outar is entitled to individual coverage, as she regularly and recurrently

  made calls to businesses located outside the State of Florida and thus she participated in the actual

  movements of goods or services and commerce across state lines. The Defendant is in the business

  of providing certified nursing assistants and other healthcare workers to individuals who have

  insurance providing for such workers to be assigned to assist them with their health needs in their

  homes. The Defendant has numerous office workers that assist in this process, from those looking

  for new business, to managers, to customer service representatives who assign the healthcare workers

  to specific individuals, to the healthcare workers who perform the ultimate service.

         11.     The corporate Defendant is both an “employer” pursuant to 29 U.S.C. § 203(d) of the

  Fair Labor Standards Act, and so too are the individual Defendants. The corporate Defendant is an


                                                     3
Case 0:19-cv-62526-KMM Document 1 Entered on FLSD Docket 10/10/2019 Page 4 of 10



  “enterprise” pursuant to 29 U.S.C. § 203(r) of the Fair Labor Standards Act. The corporate Defendant

  is an enterprise “engaged in commerce” pursuant to 29 U.S.C. § 203(s) of the Fair Labor Standards

  Act. During all times relevant to this action, the corporate Defendant was an enterprise engaged in

  commerce as defined in 29 U.S.C. §§ 203(r) and 203(s).

         12.     Outar is an “employee” pursuant to 29 U.S.C. § 203(e)(1) of the Fair Labor Standards

  Act, and was an employee of the corporate Defendant directly, and an employee of the individual

  Defendants for purposes of the FLSA because they had day-to-day operational control over the

  business and had the power and authority and exercised that power and authority concerning how

  much to pay employees, whether to pay employees overtime, how to respond to an investigation by

  the Department of Labor, and hiring and firing decisions. Outar was an employee of both corporate

  Defendants because the Department of Labor’s regulation clearly sets forth that both corporate

  entities found to be joint employers are jointly and severally liable under the FLSA, as follows:

           [i]f the facts establish that the employee is employed jointly by two or more
           employers, i.e., that employment by one employer is not completely
           disassociated from employment by the other employer(s), all of the employee’s
           work for all of the joint employers during the workweek is considered as one
           employment for purpose of the Act. In this event, all joint employers are
           responsible, both individually and jointly, for compliance with all of the
           applicable provisions of the Act, including overtime provisions . . . .

  29 C.F.R. § 791.2(a) (2002). Senior Nannies Management Services, L.L.C. has the same managing

  members as SN Home Healthcare, Inc., and the same officers and directors, and the two entities

  are jointly running a business to place home health workers into the homes of insureds (or private-

  pay clients) who are entitled to or pay for that care. Outar received her paychecks from Senior

  Nannies Management Services, L.L.C., but when she worked her work benefited both entities.

         13.     Outar was a non-exempt employee of Defendant who was subject to the payroll

  practices and procedures described in Paragraphs 23, 24, and 25 below, and who worked in excess of

  forty (40) hours during one or more workweeks within three (3) years of the filing of this Complaint.


                                                   4
Case 0:19-cv-62526-KMM Document 1 Entered on FLSD Docket 10/10/2019 Page 5 of 10



         14.     At all times pertinent to this Complaint, Defendant failed to comply with 29 U.S.C.

  §§ 201-219 in that Outar performed services for Defendant for which no provision was made to

  properly pay for those hours in which overtime was required to be paid, which requires the payment

  of wages at time and one-half for all hours worked in excess of forty (40) hours in each workweek.

                                       STATEMENT OF FACTS

         15.     Within the past three (3) years (December 9, 2016 to October 9, 2019), Outar worked

  for the Defendant performing duties as a customer care coordinator and as an intake coordinator.

         16.     Outar’s duties included doing whatever task the Defendant instructed her to perform,

  which consisted largely of basic customer care coordinator tasks in which she would speak with

  holders of insurance policies who were in need of a certified nursing assistant or other healthcare

  worker to be assigned to their home, and then assigning that worker. Outar’s job duties became

  complicated by the fact that the Defendant asked her, and then insisted when she refused to do so, to

  assign non-black CNAs and other healthcare workers to those insureds (and private pay) who

  requested that they be assigned a healthcare worker based on their color. Outar complained about

  this blatant discrimination on numerous occasions, including in writing, but the Defendants told her

  that it was part of their business, and to continue assigning works to insureds based on race and color.

  Outar’s tasks also included being on call to answer phones on weekends and nights.

         17.     Outar did not have the ability to hire or fire anyone (nor did she hire or fire anyone),

  and she did not regularly and customarily direct the work of any employees, much less two or more

  full-time workers.

         18.     Outar was only given tasks that were designed to facilitate the selection and

  assignment of healthcare workers to households of insureds, such as the tasks described above, all of

  which consisted of regular, recurrent, and routine work that did not involve her exercising independent

  judgment and discretion on matters of significance.


                                                     5
Case 0:19-cv-62526-KMM Document 1 Entered on FLSD Docket 10/10/2019 Page 6 of 10



          19.    Outar’s primary duties were not management.

          20.    Outar did not have any authority to interview, select, and/or train employees. Outar

  did not have any authority to set and adjust the rates of pay and hours of work for any employees.

  Outar had no authority to direct the work of employees. Outar did not maintain production or sales

  records at all when she worked for the Defendant, nor did she use any such records to supervise or

  control any employee. In fact, Outar does not even know anything about the business’s financing

  or financial success or failure. It was not her responsibility. Outar knows nothing about the sales

  numbers or figures, as that was not her responsibility, but rather the responsibility of someone else

  in higher management. Outar did not supervise any staff. Outar had absolutely no say concerning

  any of the costs. For example, concerning wages paid to employees, Outar had no say concerning

  what any particular employee would be paid, how many employees could work in the office, when,

  what hours they could work, whether their pay should be increased or decreased, as all of that was

  determined by the Defendants. Outar had no authority to spend any of the Defendant’s money at

  all, and had no authority to authorize the payment of bills. Outar never opened any mail that came

  to the building for purposes of making any decision concerning the business with respect to that

  mail.

          21.    While Outar worked for the Defendants, she never appraised employees’

  productivity and/or efficiency for the purpose of recommending promotions or other changes in

  status. While Outar worked for the Defendants, she never handled employee complaints and

  grievances, as that was for the Defendants to do. Also, Outar never disciplined employees, nor

  did she have the power or authority to do that. Outar did not plan any work for any employee, as

  there was no work to plan. Outar never determined any techniques to be used by employees to do

  their job, as she could not tell a laborer how to fix anything. Outar never apportioned work among

  any employees, as there were no employees who reported to her to whom to apportion work. Outar


                                                   6
Case 0:19-cv-62526-KMM Document 1 Entered on FLSD Docket 10/10/2019 Page 7 of 10



  never determined the type of materials, supplies, machinery, equipment, or tools to be used by any

  employees, as the Defendants or the employees themselves decided all of that.       Outar had no

  involvement in controlling the flow and distribution of materials or merchandise and supplies.

  Outar had nothing whatsoever to do with materials, merchandise, or supplies or their distribution.

  Outar had no involvement with respect to budgeting. Outar was not involved in reviewing any

  sort of financial documents or statements of the business, and she did not review any such

  documents, nor was Outar supposed to. Outar had no involvement in monitoring or implementing

  legal compliance measures. There were no legal issues that Outar had anything to do with in terms

  of deciding how they would be handled or dealt with while she worked for Defendant, nor did she

  have anything to do with paperwork concerning new employees or hires. Outar simply followed

  the well-established techniques and procedures with respect to her duties, all of which were

  repetitive, routine, and recurrent work.

         22.     Outar did not do anything that could have resulted in financial losses for the

  Defendants. Outar did not perform work that was directly related to management or general

  business operations of Defendants or their customers, because Outar did not perform work directly

  related to assisting with the running or servicing of the business, but rather was engaging in

  production work (data process to keep books and other manual tasks). Outar also did not perform

  work directly related to the management or general business operations of the Defendants because

  Outar did not work in a functional area such as tax; finance; accounting; budgeting; auditing;

  insurance; quality control; purchasing; procurement; advertising; marketing; research; safety and

  health; personnel management; human resources; employee benefits; labor relations; public

  relations, government relations; computer network, internet and database administration; legal and

  regulatory compliance; and similar activities. Rather, Outar was one more person looking to




                                                  7
Case 0:19-cv-62526-KMM Document 1 Entered on FLSD Docket 10/10/2019 Page 8 of 10



  perform production work the Defendants rely on so heavily, people to data process and handle

  journal entries.

          23.        In the course of employment with Defendant, Outar worked the number of hours

  required of her, but were not paid time and one-half for all hours worked in excess of forty (40) during

  a workweek.

          24.        Outar regularly worked in excess of forty (40) hours per workweek. The Department

  of Labor investigated the Defendant for overtime violations in 2019, including the caregivers, nurse

  registry (W-2’d caregivers) and agency (1099’d personnel). Rather than honestly inform the DoL

  that the personnel working customer care coordinator positions were working overtime hours without

  being properly paid time and one-half for those hours, the Defendant did everything to try to keep the

  customer care coordinator positions from speaking to the DoL, and actively concealed from the DoL

  that the customer care coordinator positions were individuals who worked overtime, were owed

  overtime, but were not paid overtime. For the past 3 years, Outar was paid a certain sum of money

  for the first 40 hours worked ($20.32/hr) and no monies for any hours worked that exceeded 40 in a

  workweek, but soon after starting working she was assigned to work through lunch without pay

  (Defendant had a one-half hour automatic lunch time deduction), increased hours in the evening (9:00

  a.m. - 7:00 p.m.), and then on-call time (Sunday day 9 hrs., and then 2 nights out of the week with

  some variance). Outar’s hours worked per week were 71 hours on average from 2016 to March 2019,

  with no pay for any hours or portions of hours worked that exceeded 40 in a workweek. Outar was

  also paid monthly bonuses, which increase the hourly rate she is owed for overtime ($400/mo.).

  Starting in or about March 2019, Outar’s hours changed to less on-call, and she is working 8-16 hours

  of on-call per week rather than the 21 hours she worked per workweek from 2016 to March 2019.

  Defendant has paid some overtime for some overtime hours worked since March 2019 based on an

  excel spreadsheet based on the length of calls for on-call time which do not contain all of the hours


                                                     8
Case 0:19-cv-62526-KMM Document 1 Entered on FLSD Docket 10/10/2019 Page 9 of 10



  that Outar worked, but those overtime hours are paid at a wrong (too low) hourly rate because they

  do not factor in the monthly bonus payments to the hourly rate (which is a FLSA violation).

          25.     The Defendant is not going to have accurate records of hours worked, because it

  required hours worked off of the clock and/or kept no records of the hours worked by Outar. Outar

  received paychecks stating that the pay was to compensate her for her first 40 hours worked, with no

  compensation for any of the overtime hours worked.

          26.     Outar has retained the undersigned legal counsel to prosecute this action in their

  behalf, and have agreed to pay them a reasonable fee for their services.

          27.     Outar is entitled to their reasonable attorneys’ fees for prosecuting this action, whether

  or not they are the prevailing party.

                   COUNT I – RECOVERY OF OVERTIME COMPENSATION

          28.     Outar re-adopts, incorporates by reference, and re-alleges Paragraphs 1 through 27

  above as though fully set forth.

          29.     Outar is entitled to be paid time and one-half for each hour worked in excess of forty

  (40) in each workweek.

          30.     By reason of the intentional, willful, and unlawful acts of Defendant, Outar has

  suffered damages, e.g., back pay for overtime wages, liquidated damages, and compensatory

  damages, plus incurring costs and reasonable attorneys’ fees.

          31.     As a result of the Defendant’s willful violations of the Act, and the failure to pay

  overtime which was not in good faith, as discussed above, Outar is entitled to liquidated damages as

  provided in § 216 of the FLSA, and are entitled to recover damages for three (3) years.

          WHEREFORE, for workweeks within three (3) years of the filing of this Complaint, Outar

  demands judgment against Defendants for the wages and overtime payments due her for the hours

  worked by her for which she has not been properly compensated (back pay), liquidated damages,


                                                      9
Case 0:19-cv-62526-KMM Document 1 Entered on FLSD Docket 10/10/2019 Page 10 of 10



   reasonable attorneys’ fees and costs of suit, and for all proper relief including pre-judgment interest,

   and any further relief that the Court deems necessary.

                                   DEMAND FOR TRIAL BY JURY

          Plaintiff demands trial by jury on all issues and all counts of this Complaint so triable as a

   matter of right.

   Dated: ___October 9, 2019________________

                                                            Glasser & Kleppin, P.A.
                                                            8751 W. Broward Blvd.
                                                            Suite 105
                                                            Plantation, FL 33324
                                                            Tel. (954) 424-1933
                                                            Fax (954) 474-7405
                                                            E-mail: ckleppin@gkemploymentlaw.com


                                                            By:__s/Chris Kleppin__________________
                                                                   Chris Kleppin
                                                                   Fla. Bar No. 625485




                                                     10
